Tenney, C. J.
It is alleged in the bill, that a judgment *573was obtained against the plaintiff in an action upon a promissory note of hand, given by him when a minor, under the age of twenty-one years, in consideration of a conveyance to him of a parcel of land of no value, advantage having been taken of him by the payee of the note, by reason of his infancy and want of experience ; that although by the return upon the writ, a summons was left at the last and usual place of abode of the plaintiff, yet he was ignorant of the institution and pendency of the suit, and of the existence of the judgment thereon, till more than three years after the judgment was rendered, notwithstanding two writs of execution were issued thereon, previous to the one upon which he was called on for payment of said judgment; and that the defendant fraudulently concealed the existence of said judgment from the plaintiff, so that he has been prevented from making the attempt to obtain a review of the action, as he should have done, until his petition for review was barred by the statute of limitations.
The bill contains a general prayer for discovery and relief.
Under a demurrer to the bill, the defendant denies the equity jurisdiction of the court, and its power as such to grant any relief.
Bills of this sort are usually called bills for a new trial. 2 Story’s Eq., sec. 887. And the only relief contemplated by the bill, is in its nature a review of the action, in which the judgment at law was rendered.
In the case of Marine Ins. Co. v. Hodgson, 7 Cranch., 332, it is said by Marshall, C. J., in delivering the opinion of the court, “Without attempting to draw any precise line, to which courts of equity will advance, and which they cannot pass, in restraining parties from availing themselves of judgments obtained at law, it may safely be said, that any fact which clearly proves it to be against conscience to execute a judgment, and of which the injured party could not have availed himself in a court of law, or of which ho might have availed himself at law, but was prevented by fraud or accident, unmixed with any fault or negligence in himself or his *574agents, will justify an application to a Court of Chancery.” The doctrine contained in the above does not appear to be controverted by courts possessed of general chancery powers, as appears by the authorities cited in behalf of the plaintiff.
But in courts, having- the most ample jurisdiction in equity, “ bills of this description have not of late years been much countenanced.” Per Lord Redesdale, 1 Metf., Pl. Eq., by Joreney, 131; Floyd v. Jayne, 6 John. Ch., 479; Woodworth v. Van Baskerk, 1 Ibid., 432. And in these courts it is a rule well established, that if a bill prays for relief, as well as discovery, and if the party is not entitled to the relief, he is not entitled to a discovery. Warren v. Coombs, 17 Maine R., 404. And in cases where the remedy at law is more appropriate fhan the remedy in equity, or the verdict of a jury is indispensable to the relief sought, the jurisdiction will be declined; or if retained, will be so, subject to a trial at law. 1 Story Eq., sec. 66, and seq.
This court cannot entertain bills for discovery, which do not pray for relief, and seek a discovery only in aid of an action at law; and it cannot entertain bills of this description, for the reason, that by the statute its jurisdiction is limited to cases in which it can give relief; and to other cases, in which the power to require a discovery is specially given. And although relief may be and usually is given consequent upon discovery, it has been held, and such is the settled ^doctrine, under the limited jurisdiction of this court in equity, that such relief ought not to be given, when to obtain the verdict of a jury is the most appropriate proceeding, to ascertain the extent of the relief. R. S. of 1841, chap. 96, sec. 10; Warren v. Coombs, before cited; Woodman v. Freeman, 25 Maine R., 531.
The judgment referred to in the bill, according to the allegations therein, is a valid judgment at law, and is now in full force. The relief sought can be granted in no other mode, than by a review of the action in which the judgment was rendered. Discovery, in this case, can be only for the *575purpose of obtaining a new trial, in an action at law; and to grant it would be an excessive exercise of the equity jurisdiction, which, according to well settled constructions of the statutes, has been conferred upon this court.

Bill dismissed.

Rice, Appleton, Hathaway, and Goodenow, J. J., concurred ; Cutting, J., did not concur.